PER CURIAM.
We vacate defendant’s sentence and remand for resentencing because of an error in the sentencing guidelines scoresheet. The scoresheet reflects that points were assessed for legal constraint based on an outstanding capias, however, the state did not establish that the capias was outstanding at the time these crimes were committed. Kinman v. State, 550 So.2d 1190, 1191 (Fla. 5th DCA 1989).
Defendant also argues that the trial court failed to adequately determine whether his *466plea was voluntary. Because this is a direct appeal from a guilty plea, and defendant made no motion in the trial court to withdraw the plea, we affirm on that issue. Robinson v. State, 373 So.2d 898, 902 (Fla.1979).
REVERSED IN PART AND AFFIRMED IN PART.
ANSTEAD, KLEIN and PARIENTE, JJ., concur.